Judgment in an action for damages for personal injuries and loss of services reversed on the law, with costs, and the complaint dismissed, with costs. The plaintiff-wife was injured when her heel caught on the edge of the concrete driveway at the point where the end of the driveway abutted the dirt sidewalk. The sidewalk was between two and three inches lower than the driveway. There is no proof the driveway was in a state of disrepair or the depression created a condition in the nature of a trap or that plaintiff’s injury was caused by any defect in the driveway, which was on defendant’s property. On the contrary, it appears the depression was caused by the shifting of the dirt sidewalk. Carswell, Davis, Johnston and Adel, JJ., concur; Lazansky, P. J., concurs in result on the ground that there was no proof of negligence on the part of the owner of the property.